Title: From George Washington to Jonathan Boucher, 4 September 1768
From: Washington, George
To: Boucher, Jonathan



Revd Sir,
Stafford Cty Septr 4th 1768

Mastr Custis was so much disorder’d by an intermitting fever, attended with billeous vomittings, that we were oblig’d (whilst in Westmoreland) to send for Doctr Mortimer to him—He is now better, but not clear of slow fever’s, & very weak & low (being much reduced) which induces his Mamma to take him home with us, till he is perfectly restord. His Man comes with advice of this matter, & to fetch such parts of his Cloathing &ca as he wants. Our Compliments attend Miss Boucher & yourself ⟨mutilated Rev⟩d Sir ⟨mutilated⟩ Servt

⟨Go: Washingto⟩n


Jacky informs us ⟨mutilated⟩ he apprehended ⟨mutilated⟩ were to leave Se⟨mutilated⟩ on acct of the agu⟨mutilated⟩ Situation was subject ⟨mutilated⟩ when they are to return & I ⟨mutilated⟩able.

